[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT           FILED
                   ________________________ U.S. COURT OF APPEALS
                                                  ELEVENTH CIRCUIT
                                                     APR 27, 2011
                             No. 10-11818
                                                      JOHN LEY
                         Non-Argument Calendar          CLERK
                       ________________________

              D. C. Docket No. 2:09-cv-02533-LSC-PWG

DERRICK LAVELL WILLIAMS,


                                                    Plaintiff-Appellant,

                                versus

STATE OF ALABAMA,
JEFFERSON COUNTY COURT,
LARRY LANGFORD,
Commissioner,
BETTY COLLINS,
COSTA,
Sheriff, et al.,


                                                  Defendants-Appellees,


ANNE MARIE ADAMS,
Court Clerk, et al.,


                                                           Defendants.
                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                            _________________________

                                       (April 27, 2011)

Before HULL, MARTIN and BLACK, Circuit Judges.

PER CURIAM:

       Derrick L. Williams, an Alabama state prisoner proceeding pro se, appeals

the district court’s sua sponte dismissal, pursuant to 28 U.S.C. § 1915A, of his

amended 42 U.S.C. § 1983 civil rights action. Williams asserts two issues on

appeal, which we address in turn. After review, we affirm the district court.1

                                                I.

       Williams first asserts the district court erred when it dismissed his § 1983

complaint for failure to state a claim because the applicable statute of limitations

had expired. Williams alleged he was deprived of his constitutional rights

involving his state criminal proceedings and confinement in the Jefferson County

jail from February 2005 to February 2006.2

       1
       “A district court's decision to dismiss for failure to state a claim under 28 U.S.C.
§ 1915A is reviewed de novo, taking the allegations in the complaint as true.” Boxer X v. Harris,
437 F.3d 1107, 1110 (11th Cir. 2006).
       2
        Specifically, Williams alleged his constitutional rights were violated when: (1) he was
prevented from representing himself in a state court action, (2) his pro se filings were not

                                                2
       A district court may dismiss a § 1983 complaint for failure to state a claim if

the action would be barred by the applicable statute of limitations. Jones v. Bock,

549 U.S. 199, 214-15 (2007). “All constitutional claims brought under § 1983 are

tort actions, subject to the statute of limitations governing personal injury actions

in the state where the §1983 action has been brought.” McNair v. Allen, 515 F.3d

1168, 1173 (11th Cir. 2008). The governing limitations period in Alabama is two

years. See Ala. Code § 6-2-38.

       The district court did not err in dismissing Williams’s claims as time barred

because the alleged injury occurred more than two years before the filing of his

December 2009 complaint. See Jones, 549 U.S. at 214-15.

                                               II.

       Williams next asserts the district court erred in finding that his remaining

claims against Alabama State Judge Clyde E. Jones were barred by absolute

judicial immunity. Williams alleged his constitutional rights were violated by

Judge Jones in March 2010 when he refused to appoint Williams’ attorney of




accepted by the state court, and (3) trial proceedings were conducted outside of his presence. He
further claimed he was kept in unsanitary conditions in the jail and that current and former
county commissioners failed to respond to his grievances regarding the conditions in the jail.


                                                3
choice and hindered Williams from pursuing and maintaining his civil rights

action.

       "Judges are entitled to absolute judicial immunity from damages for those

acts taken while they are acting in their judicial capacity unless they acted in the

‘clear absence of all jurisdiction.'" Bolin v. Story, 225 F.3d 1234, 1239 (11th Cir.

2000) (citations omitted and emphasis added). Absolute judicial immunity

"applies even when the judge's acts are in error, malicious, or were in excess of his

or her jurisdiction." Id. “Whether a judge's actions were made while acting in his

judicial capacity depends on whether: (1) the act complained of constituted a

normal judicial function; (2) the events occurred in the judge's chambers or in

open court; (3) the controversy involved a case pending before the judge; and (4)

the confrontation arose immediately out of a visit to the judge in his judicial

capacity.” Sibley v. Lando, 437 F.3d 1067, 1070 (11th Cir. 2005). Further, the

district court may dismiss a claim based on absolute judicial immunity if it

represents an "obvious bar" based on the allegations in the complaint. Id. at 1070

n.2.

       The district court did not err in dismissing Williams’ claims against Judge

Jones because all of Williams’ claims related to the actions of Judge Jones acting

within his judicial capacity and performing a "normal judicial function." See

                                          4
Sibley, 437 F.3d at 1070. To the extent Williams argues Judge Jones acted out of

anger or for personal gain, his argument is without merit, as this does not show

that the judge's actions were in "clear absence of all jurisdiction." See Bolin, 225

F.3d at 1239. Accordingly, we affirm the district court’s dismissal of Williams’

amended § 1983 complaint.3

        AFFIRMED.




        3
            We deny as moot Williams’ “Motion to Addendum Brief/Exhibits,” filed on April 4,
2011.

                                                 5